                   IN THE UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF TEXAS
                             DALLAS DIVISION

LUELLA BETTY G.,                           §
                                           §
             Plaintiff,                    §
                                           §
V.                                         §         No. 3:18-cv-969-BN
                                           §
                                           §
ANDREW SAUL, Commissioner of               §
Social Security,                           §
                                           §
             Defendant.                    §

                    MEMORANDUM OPINION AND ORDER

      Plaintiff Luella Betty G. seeks judicial review of a final adverse decision of the

Commissioner of Social Security pursuant to 42 U.S.C. § 405(g). For the reasons

explained below, the decision is reversed and this case remanded to the Commissioner

of Social Security for further proceedings consistent with this opinion.

                                    Background

      Plaintiff alleges that is she disabled as a result of a degenerative disc disease.

See Administrative Record [Dkt. No. 13-1] (“Tr.”) at 209. Alleging an onset date of

March 1, 2015, Plaintiff filed an application for supplemental social security income,

which the Commissioner initially denied – and denied again on reconsideration. See

id. at 56, 66. Plaintiff then requested a hearing before an administrative law judge

(“ALJ”). See id. at 117. That hearing was held on November 8, 2016. See id. at 24-55.

At the time of the hearing, Plaintiff was 61 years old and had completed high school.
See id. at 30-31. Plaintiff has not engaged in substantial gainful activity since her

onset date of March 1, 2015. See id. at 12.

      The ALJ found that Plaintiff was not disabled. See id. at 19. Although the

medical evidence established that Plaintiff suffered from the severe impairments of

lumbar and cervical degenerative disc disease and degenerative joint disease, the ALJ

concluded that the severity of those impairments did not meet or equal any impairment

listed in the social security regulations. See id. at 16. The ALJ further determined that

Plaintiff had the residual functional capacity to perform

      sedentary work as defined in 20 C.F.R. 404.1567(a) and 416.967(a) except
      [she] can frequently climb ramps and stairs and frequently kneel.
      Claimant can occasionally climb ladders, ropes, and scaffolds, and
      occasionally stoop, kneel, and balance. She is limited to occasional
      bilateral overhead reaching.

See id. at 16. As such, ALJ found that Plaintiff was not disabled and was capable of

performing past relvant work as a project director or a office manager. See id. at 18.

      Plaintiff appealed that decision to the Appeals Council, which affirmed the ALJ’s

decision. See id. at 1-5, 172-74.

      Plaintiff then filed this action in federal district court. See Dkt. No. 1. Plaintiff

challenges the hearing decision on the grounds that (1) “the ALJ failed to support with

substantial evidence her rejection of mental health issues at Step Two, and failed to

afford sufficient weight to the opinions of the consultative examiner and treating

physicians,” and (2) “the ALJ failed to afford sufficient weight to the physical opinion

of Plaintiff’s treating physician in an RFC unsupported by substantial evidence, and



                                            2
likely resulting in a misapplication of the medical vocational guidelines.” See Dkt. No.

22 at 1.

      The Court concludes that the hearing decision should be reversed and remanded.

                                  Legal Standards

      Judicial review in social security cases is limited to determining whether the

Commissioner’s decision is supported by substantial evidence on the record as a whole

and whether Commissioner applied the proper legal standards to evaluate the

evidence. See 42 U.S.C. § 405(g); Copeland v. Colvin, 771 F.3d 920, 923 (5th Cir. 2014);

Ripley v. Chater, 67 F.3d 552-55 (5th Cir. 1995). Substantial evidence is “more than a

mere scintilla. It means such relevant evidence as a reasonable mind might accept as

adequate to support a conclusion.” Richardson v. Perales, 402 U.S. 389, 401 (1971);

accord Copeland, 771 F.3d at 923. The Commissioner, rather than the courts, must

resolve conflicts in the evidence, including weighing conflicting testimony and

determining witnesses’ credibility, and the Court does not try the issues de novo. See

Martinez v. Chater, 64 F.3d 172, 174 (5th Cir. 1995); Greenspan v. Shalala, 38 F.3d

232, 237 (5th Cir. 1994). This Court may not reweigh the evidence or substitute its

judgment for the Commissioner’s but must scrutinize the entire record to ascertain

whether substantial evidence supports the hearing decision. See Copeland, 771 F.3d

at 923; Hollis v. Bowen, 837 F.2d 1378, 1383 (5th Cir. 1988). The Court “may affirm

only on the grounds that the Commissioner stated for [the] decision.” Copeland, 771

F.3d at 923.



                                           3
      “In order to qualify for disability insurance benefits or [supplemental security

income], a claimant must suffer from a disability.” Id. (citing 42 U.S.C. § 423(d)(1)(A)).

A disabled worker is entitled to monthly social security benefits if certain conditions

are met. See 42 U.S.C. § 423(a). The Act defines “disability” as the inability to engage

in substantial gainful activity by reason of any medically determinable physical or

mental impairment that can be expected to result in death or last for a continued

period of 12 months. See id. § 423(d)(1)(A); see also Copeland, 771 F.3d at 923; Cook v.

Heckler, 750 F.2d 391, 393 (5th Cir. 1985).

      “In evaluating a disability claim, the Commissioner conducts a five-step

sequential analysis to determine whether (1) the claimant is presently working; (2) the

claimant has a severe impairment; (3) the impairment meets or equals an impairment

listed in appendix 1 of the social security regulations; (4) the impairment prevents the

claimant from doing past relevant work; and (5) the impairment prevents the claimant

from doing any other substantial gainful activity.” Audler v. Astrue, 501 F.3d 446, 447-

48 (5th Cir. 2007).

      The claimant bears the initial burden of establishing a disability through the

first four steps of the analysis; on the fifth, the burden shifts to the Commissioner to

show that there is other substantial work in the national economy that the claimant

can perform. See Copeland, 771 F.3d at 923; Audler, 501 F.3d at 448. A finding that the

claimant is disabled or not disabled at any point in the five-step review is conclusive




                                            4
and terminates the analysis. See Copeland, 771 F.3d at 923; Lovelace v. Bowen, 813

F.2d 55, 58 (5th Cir. 1987).

       In reviewing the propriety of a decision that a claimant is not disabled, the

Court’s function is to ascertain whether the record as a whole contains substantial

evidence to support the Commissioner’s final decision. The Court weighs four elements

to determine whether there is substantial evidence of disability: (1) objective medical

facts; (2) diagnoses and opinions of treating and examining physicians; (3) subjective

evidence of pain and disability; and (4) the claimant’s age, education, and work history.

See Martinez, 64 F.3d at 174.

       The ALJ has a duty to fully and fairly develop the facts relating to a claim for

disability benefits. See Ripley, 67 F.3d at 557. If the ALJ does not satisfy this duty, the

resulting decision is not substantially justified. See id. However, the Court does not

hold the ALJ to procedural perfection and will reverse the ALJ’s decision as not

supported by substantial evidence where the claimant shows that the ALJ failed to

fulfill the duty to adequately develop the record only if that failure prejudiced Plaintiff,

see Jones v. Astrue, 691 F.3d 730, 733 (5th Cir. 2012) – that is, only if Plaintiff’s

substantial rights have been affected, see Audler, 501 F.3d at 448. “Prejudice can be

established by showing that additional evidence would have been produced if the ALJ

had fully developed the record, and that the additional evidence might have led to a

different decision.” Ripley, 67 F.3d at 557 n.22. Put another way, Plaintiff “must show




                                             5
that he could and would have adduced evidence that might have altered the result.”

Brock v. Chater, 84 F.3d 726, 728-29 (5th Cir. 1996).

                                       Analysis

      Plaintiff makes a single claim that compels remand – that the ALJ failed to

support with substantial evidence her rejection of Plaintiff’s mental health issues at

Step Two. See Dkt. No. 22 at 1.

      Plaintiff asserts that the ALJ rejected Dr. Carlos Galindo’s opinion as the

treating physician as to Plaintiff’s mental state without substantial evidence. See Dkt.

No. 22 at 13.

      The Commissioner argues that substantial evidence existed to support the ALJ’s

findings because (1) the lack of treatment for a mental disability serves as an

“indication of nondisability” and (2) Dr. Galindo’s checklist opinion was not supported

by any narrative explanation and, therefore, is “unworthy of credence” so there was a

“legitimate reason” to reject it. Dkt. No. 23 at 3.

      “[O]rdinarily the opinions, diagnoses, and medical evidence of a treating

physician who is familiar with the claimant's injuries, treatments, and responses

should be accorded considerable weight in determining disability.” Greenspan v.

Shalala, 38 F.3d 232, 237 (5th Cir. 1994) (quoting Scott v. Heckler, 770 F.2d 482, 485

(5th Cir.1985)). But courts have also held that treating physician’s opinions are far

from conclusive because “the ALJ has the sole responsibility for determining the

claimant's disability status.” Moore v. Sullivan, 919 F.2d 901, 905 (5th Cir.1990). In



                                            6
the ALJ’s determination, if he or she finds good cause, “less weight, little weight, or

even no weight may be given to the physician’s testimony.” Greenspan, 38 F.3d at 237;

see Newton v. Apfel, 209 F.3d 448, 456 (5th Cir. 2000) (“Good cause may permit an ALJ

to discount the weight of a treating physician relative to other experts where the

treating physician's evidence is conclusory, is unsupported by medically acceptable

clinical, laboratory, or diagnostic techniques, or is otherwise unsupported by the

evidence.”).

       But, “absent reliable medical evidence from a treating or examining physician

controverting the claimant's treating specialist, an ALJ may reject the opinion of the

treating physician only if the ALJ performs a detailed analysis of the treating

physician's views under the criteria set forth in 20 C.F.R. § 404.1527(d)(2).” Newton,

209 F.3d at 453. Put simply, the ALJ must consider the Newton factors – derived from

Section 404.1527(d) – “when the ALJ intends to reject or give little weight to a treating

specialist’s opinion,” where there is no reliable evidence from a separate treating

physician to controvert the first. Id. at 458.

       Here, the ALJ identified Dr. Carlos Galindo as the “treating doctor” and gave

partial weight to his opinion as to Plaintiff’s physical disabilities. Tr. at 18. But, in her

mental disability determination, the ALJ believed there was “little support for Dr.

Galindo’s opinion that [Plaintiff] had marked and extreme limitations in the ability to

maintain attention and concentration, perform activities within a schedule, complete

a normal workday or workweek without interruptions from psychologically based

symptoms, or interaction with others.” Id. The ALJ reasoned that rejecting Dr.

                                             7
Galindo’s opinion as to a potential mental disability was justified because the opinion

was “in direct conflict with [Plaintiff’s] statement in the function report that she has

no mental issues,” that the claimant “was not receiving any mental health treatment”

or “taking any medication for any mental health issue,” and that Dr. Linda Cameron,

a physiologist that conducted a psychological consultative examination of Plaintiff,

reported that Plaintiff “had a Full Scale (WAIS) of 96, with achievement skills in the

skilled employment range indicating the ability to performed skilled work activity.” Id.

(internal citation omitted).

      But a review of Dr. Linda Cameron’s report does not support a determination

that she held a controverting opinion that would justify the ALJ’s rejection of a

treating physician’s opinion absent a Newton-factor analysis. After conducting a

WHODAS 2.0 analysis, Dr. Cameron assigned a level of “extreme disability” to

Plaintiffs ability get around; a level of “severe disability” to Plaintiff’s (1)

understanding and communicating, (2) self-care, and (3) participation in society; and

a level of “moderate disability” as to Plaintiff’s (1) getting along with people, and (2)

life activities. Tr. at 353. This diagnosis resulted in an average WHODAS 2.0 score of

“severe disability,” “moderate disability” as to Plaintiff’s generalized anxiety disorder,

“severe disability” as to Plaintiff’s major depressive disorder, and “moderate disability”

with predominant pain as to her somatic symptom disorder. Id. Dr. Cameron expressly

noted that “[Plaintiff’s] emotional problems are affecting her pain levels and she is not

coping well with her medical problems. She may need medicational adjustments and/or



                                            8
additional psychological services to increase the likelihood of her job success as these

psychological factors could affect her vocations and physical functioning.” Id. at 354-55.

      While Dr. Cameron did assess Plaintiff’s intellectual level to be 96, a figure that

falls within the skilled employment range, the ALJ’s deference to this one line in the

report does not to take into consideration of Dr. Cameron’s overarching finding in the

report itself – a report that does not provide substantial evidence to be a controverting

opinion to Dr. Galindo’s. Substantial evidence is “such relevant evidence as a

reasonable mind might accept as adequate to support a conclusion.” Richardson v.

Perales, 402 U.S. 389, 427 (1971) (quoting Consolidated Edison Co. v. NLRB, 305 U.S.

197, 229(1938)). “In applying the substantial evidence standard, we scrutinize the

record to determine whether such evidence is present.” Greenspan v. Shalala, 38 F.3d

232, 236 (5th Cir. 1994) (quoting Haywood v. Sullivan, 888 F.2d 1463, 1466 (5th Cir.

1989)). Here, it cannot be said that a reasonable mind might accept the lone

intellectual level score of 96, nested in a report that shows Plaintiff to have severe

attributes that would impact her work, to be a controverting opinion to that of Dr.

Galindo’s.

      Without a controverting opinion, in order to reject the treating physician’s

opinion, the ALJ would have needed to considered each of the Newton factors.

Specifically, she would have needed to consider “(1) the physician's length of treatment

of the claimant; (2) the physician's frequency of examination; (3) the nature and extent

of the treatment relationship; (4) the support of the physician's opinion afforded by the



                                            9
medical evidence of record; (5) the consistency of the opinion with the record as a

whole; and (6) the specialization of the treating physician.” Newton, 209 F.3d at 456.

      Because the records shows that the ALJ did not consider the Newton factors, the

Court finds no need to reach the good cause analysis because the ALJ erred at the

threshold step of rejecting Dr. Carlos Galindo’s opinion’s absent a controverting opinion

and substantial evidence to do so, and her determination of non-disability might have

been different had the ALJ done so. For this reason, the case is remanded.

                                     Conclusion

      The hearing decision is reversed and this case remanded to the Commissioner

of Social Security for further proceedings consistent with this opinion.1

      DATED: August 20, 2019



                                         _________________________________________
                                         DAVID L. HORAN
                                         UNITED STATES MAGISTRATE JUDGE




      1
       By ordering a remand for further administrative proceedings, the Court does
not suggest that Plaintiff is or should be found disabled.

                                           10
